JOHN M. WALKER, Jr., Chief Judge,
concurring:
I concur with the majority’s disposition of this case because I do not believe that *131the interest on the withheld funds ever was property of the bankruptcy estate. However, my decision in this case rests solely on the majority’s analysis of the Hospital’s rights to the interest in Part II of the opinion’s discussion section. The state law issue of whether the withheld funds themselves are property of the estate, discussed in Part I, need not have been reached in this case because the State chose to settle with Mid-Island and Empire returned the funds.
The majority’s conclusion that the Hospital’s speculative and intangible interest in the withheld funds, which was contingent on the satisfaction of its obligations to the State, was property of the estate is therefore dicta. The precedents on the issue of whether the state withholding regulation modifies a defaulting hospital’s equitable claim in the withheld funds under New York law are not self-evident. Until the New York courts clarify this issue, or until we are squarely confronted with facts that require us to decide it, I see no reason why we should render what amounts to an advisory opinion on the subject.